 In the Matter of GENERAL MOTORS SALES CORPORATION, GENERALMOTORS PARTS DIVISIONandAUTOMOTIVE WAREHOUSEMEN'S UNION,LOCAL 241, OF THE INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFFILIATEDWITH THE A. F. OF L.Case No. R-3453.-Decided January24, 19492Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent electionMrs. Alice M. Ros.seter,for the Board._Mr. HenryM. HoganandMr. Denton Jolly,ofDetroit,Mich., forthe Company.Mr. Wm. J. McKeon,of San Francisco,Calif., for,the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 29, 1941, and October 29, 1941, respectively,, Auto-motiveWarehousemen'sUnion,Local 241, of the InternationalBrotherhood of Teamsters, Chauffeurs,Wareliousemen andHelpersof America, affiliated with the A. F. of L., herein called the Union,filed with the Regional Director for the Twentieth Region (SanFrancisco, California) a petition and an amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of General Motors Sales Corporation, GeneralMotors Parts Division, herein called the Company, engaged in thesale and distribution of automobile parts and accessories at ' SanFrancisco, California, and requesting an investigation and certification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On December18, 1941, the Company, the Union, and the Regional Director enteredinto a "stipulation for certification of representatives upon consentelection."On December 22, 1941, the National Labor. Relations38 N. L. R. B, No. 106'507 508DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto providefor anappropriate hearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on December 30, 1941, under the direction and supervision ofthe Regional Director, among all hourly rated stock pickers, stockhandlers, shipping checkers, and janitors at the Company's ware-house at San Francisco, California, but excluding stockroom andreceiving supervisor, shipping supervisor, stock-department man-ager, foremen, assistant foremen, office and clerical employees, and allother persons working in a supervisory capacity, to determine whetheror not they desired to be represented by the Union.On December 30,1941, the Regional Director issued and duly served upon the partiesan Election Report on the ballot.No objections to the conduct of the,ballot or the Election Report have been filed by any of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list______________________________________10Total ballots cast__________________________________________10Total ballots challenged____________________________________0Totalblank ballots-----------------------------------------0Total void ballots___________________________________________0Total valid votescounted___________________----------------------------------- 10Votes cast for Automotive Warehousemen's Union, Local 241, ofInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, A F. of L______________ 10Votes cast against Automotive Warehousemen's Union, Local241, ofInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America, A F. of L_________0Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motor Sales Corporation, GeneralMotors Parts Division, San Francisco, California, within the meaningof Section 9. (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All hourly rated stock pickers, stock handlers, shipping checkers,and janitors at the Company's warehouse at San Francisco, Califor-nia, but excluding stockroom and receiving supervisor, shipping super-visor, stock-department manager, foremen, assistant foremen, officeand clerical employees, and all other persons working in a super-visory capacity, constitute a unit appropriate for the purposes of GENERAL MOTORS SALES CORPORATION509collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.AutomotiveWarehousemen's Union, Local 241, of the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the A. F. of L., has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all employees in said unit withinthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT ISHEREBYCERTIFIED that AutomotiveWarehousemen's Union,Local 241, of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, affiliated with theA. F. of L., has been designated and selected by a majority of allhourly rated stock pickers, stock handlers, shipping checkers, andjanitors employed by General Motors Sales Corporation, General Mo-tors Parts Division at its warehouse at San Francisco, California, butexcluding stockroom and receiving supervisor, shipping supervisor,stock-departmentmanager, foremen, assistant foremen, office andclerical employees, and all other persons working in a supervisorycapacity, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section9 (a) ofthe Act, AutomotiveWarehousemen's Union, Local 241, of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,affiliated with the A. F. of L., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment. In the Matter of GENERAL MOTORS SALES CORPORATION, GENERAL MOTORSPARTS DIVISIONa?ulAUTOMOTIVE WARE, HOUSEIVIEN'S UNION, LOCAL.241, OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFFILIATED WITH THEA. F. OF L.Case No. R-3453AMENDMENT TO CERTIFICATION OFREPRESENTATIVESFebruary 6,1942On January 24, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Certification of Representa-tives in the above-entitled proceeding.'On January 26, 1942, therewas filed with the Board a supplemental "STLrULATION," executedby the parties on January 23, 1942, in which it was stated thatwhereas General Motors Sales Corporation had been dissolved andGeneralMotors Corporation had assumed all of the liabilities ofthe former corporation, therefore it was agreed by the parties thatGeneral Motors Corporation, General Motors Parts Division be sub-stituted for General Motors Sales. Corporation, General Motors PartsDivision.Upon the basis of the Stipulation and pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, the Certification of Representatives is herebyamended by striking therefrom the words "General Motors SalesCorporation, General Motors Parts Division," and substituting there-for "General Motors Corporation, General Motors Parts Division."138 N L R B 50738 N. L. R B, No. 10Ga.510